Exhibit 10(t)

SECOND AMENDED AND RESTATED

PACCAR Inc

RESTRICTED STOCK AND DEFERRED COMPENSATION PLAN

FOR NON-EMPLOYEE DIRECTORS

Amended Deferred Restricted Stock Unit Grant Agreement

This Deferred Restricted Stock Unit Grant Agreement (the “Agreement”) is entered
into as of the      of January, 20     (the “Grant Date”) between PACCAR Inc
(the “Company”) and                      (the “Grantee”). Any term capitalized
but not defined in this Agreement will have the meaning set forth in the Second
Amended and Restated PACCAR Inc Restricted Stock and Deferred Compensation Plan
for Non-Employee Directors (the “Plan”).

The Plan provides for the Company’s Non-Employee Directors to elect to receive a
credit to the deferred Stock Unit Account in lieu of a grant of Restricted
Stock. Accordingly, the Company and the Grantee hereby agree as follows:

 

1. Grant. The Company hereby credits to the Grantee’s Stock Unit Account
                 stock units (the “Grant”). The Grant represents the number of
shares of Restricted Stock that the Non-Employee Director would have been
granted pursuant to Section 4 of the Plan absent the Non-Employee’s election
pursuant to the Plan to receive this Grant. The Grant constitutes the right,
subject to the terms and conditions of the Plan and this Agreement, to a
distribution of vested shares of PACCAR Common Stock.

 

2. Vesting of Stock Units. The stock units subject to the Grant shall have the
same restrictions and vesting provisions otherwise applicable to the grant of
Restricted Stock in lieu of which the Grant is made. The Grant shall not be
vested until the earlier of: (a) the third anniversary of the Grant Date or
(b) Termination of service as a director by reason of Retirement, disability or
death in accordance with Section 10 of the Plan; or (c) a change of control of
the Company as provided in Section 11 of the Plan.

 

3. No Stockholder Rights. The Grantee has none of the rights and privileges of a
stockholder with respect to the Grant and has no right to vote or to receive
dividends (but may be eligible to receive dividend equivalents as described in
Section 4 hereof). A holder of stock units shall have no rights other than those
of a general creditor of the Company.

 

4. Dividend Equivalents. In the event dividends are paid with respect to the
Company’s Common Stock, the Grantee’s Stock Unit Account will be credited with
dividend equivalents in stock units as if such dividends had been invested in
additional shares of Common Stock at the Fair Market Value on the date such
dividend is payable.

 

1



--------------------------------------------------------------------------------

5. Terms and Conditions of Distribution.

(a) Vested stock units subject to the Grant shall be distributed in accordance
with the Grantee’s permitted elections under the Plan and otherwise in
accordance with the terms of the Plan.

(b) The Company is not required to issue or deliver any Common Stock
certificates before completing the steps necessary to comply with applicable
federal and state securities laws (including any registration requirements and
regulations governing short swing trading of securities) and applicable stock
exchange rules and practices. The Company will use commercially reasonable
efforts to cause compliance with those laws, rules and practices.

(c) If the Grantee dies before the Company has distributed any Common Stock, the
Company will distribute Common Stock certificates to the beneficiary or
beneficiaries the Grantee designated, in the proportions the Grantee specified.
To be effective, a beneficiary designation must be made in writing and filed
with the Company. If the Grantee failed to designate a beneficiary or
beneficiaries, the Company will distribute Common Stock certificates to the
Grantee’s surviving spouse or, if there is none, to his estate.

(d) Grantee agrees to make arrangements satisfactory to the Company for the
satisfaction of any applicable tax obligations that may arise in connection with
the stock units which, at the sole discretion of the Committee, may include
having the Company withhold shares of Common Stock from the settlement of the
stock units. The Company shall not be required to issue Common Stock pursuant to
this Agreement unless and until such obligations are satisfied.

 

6. Plan and Agreement Not a Contract of Employment or Service. Neither the Plan
nor this Agreement will be construed to confer any legal right of the Grantee to
remain in the service of the Company.

 

7. Non-transferability. Stock units subject to the Grant shall not be assigned,
attached, or otherwise subject to any creditor’s process or transferred by the
Grantee otherwise than by will or the laws of descent and distribution, or
pursuant to a trust created for the benefit of the Non-Employee Director or his
family or pursuant to a qualified domestic relations order as defined by the
Internal Revenue Code, Title I of ERISA or the rules thereunder. The
restrictions set forth in the Plan and this Agreement shall apply to the stock
units in the hands of a trustee or the Grantee’s former spouse.

 

8. Administration. The Committee administers the Plan and this Agreement. The
Committee shall have sole discretion to interpret the Plan and this Agreement,
amend and rescind rules relating to its implementation and make all
determinations necessary for administration of the Plan and this Agreement. The
Grantee’s rights under this Agreement are expressly subject to the terms and
conditions of the Plan, including continued shareholder approval of the Plan,
and to any guidelines the Company adopts from time to time. The Grantee hereby
acknowledges receipt of a copy of the Plan.

 

2



--------------------------------------------------------------------------------

9. Sole Agreement. The Grant is in all respects subject to the provisions set
forth in the Plan to the same extent and with the same effect as if the
provisions of the Plan were set forth fully herein. In the event that the terms
of this Grant conflict with the terms of the Plan, the Plan shall control. This
Agreement is the entire Agreement between the parties to it, and any and all
prior oral and written representations are merged into and superseded by this
Agreement. This Agreement may be amended only by written agreement between the
Grantee and the Company.

 

10. No Limitation on Rights of the Company. The Grant of stock units does not
and will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.

 

11. Share Adjustments. If there are any changes in the number or value of shares
of Common Stock by reason of stock dividends, stock splits, reverse stock
splits, recapitalizations, mergers or other events as stated in Section 8 of the
Plan, then proportionate adjustments shall be made to the number of stock units
credited to Grantee’s Stock Unit Account and any dividend equivalents subject to
this Grant in order to prevent dilution or enlargement of rights. This provision
does not, however, authorize the delivery of a fractional share of Common Stock
under the Plan.

 

12. Notice. Any notice or other communication required or permitted under the
Plan or this Agreement must be in writing and must be delivered personally, sent
by certified, registered or express mail, or sent by overnight courier, at the
sender’s expense. Notice will be deemed given when delivered personally or, if
mailed, three days after the date of deposit in the United States mail or, if
sent by overnight courier, on the regular business day following the date sent.
Notice to the Company should be sent to PACCAR Inc, Attention: Company
Secretary. Notice to the Grantee should be sent to his business address.

 

13. Data Privacy. By entering into this Agreement, Grantee: (a) agrees to
disclose certain personal data requested by the Company to administer the Plan
and expressly consents to the Company’s processing such data for purposes of the
implementation or administration of the Plan and this Agreement; (b) waives any
data privacy rights Grantee may have with respect to such data; and
(c) authorizes the Company and any of its authorized agents to store and
transmit such information in electronic form.

 

3



--------------------------------------------------------------------------------

14. Successors. All obligations of the Company under this Agreement will be
binding on any successor to the Company, whether the existence of the successor
results from a direct or indirect purchase of all or substantially all of the
business and/or assets of the Company, or a merger, consolidation, or other
event.

 

15. Section 409A of the Internal Revenue Code. In the event any amendments to
this Agreement or the Plan are reasonably necessary or advisable in order to
comply with Section 409A of the Internal Revenue Code the parties hereby agree
to such amendments.

 

16. Governing Law. To the extent not preempted by federal law, this Agreement
will be construed and enforced in accordance with, and governed by, the laws of
the State of Washington as such laws are applied to contracts entered into and
performed in such State.

IN WITNESS WHEREOF, the Company and the Grantee have duly executed this
Agreement as of the day and year first above written.

 

NON-EMPLOYEE DIRECTOR PACCAR INC

 

 

 

4